DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 
Response to Arguments
	Applicant’s remarks/arguments filed on 08/26/2022 with respect to independent claims 1, 8 and 15 have been considered by the examiner and are determined to be persuasive. 
	Regarding the independent claims 1, 8 and 15 amended limitation wherein the disease severity level is set to a severity level of a most-severe event of a plurality of disease events having different severities occur in the given day along with the supporting respective dependent claims overcomes the prior art applied in the previous rejection. Upon further search and consideration, there is/are no prior art(s) found to teach the amended limitation as recited above.

Allowable Subject Matter
Claim 1-20 are allowed.
Regarding independent claim 1, 8 and 15 none of the prior art alone or in combination neither disclose nor render obvious method and/or device comprising the limitation of wherein the disease severity level is set to a severity level of a most-severe event of a plurality of disease events having different severities occur in the given day in combination with the remaining claim limitations.
	The closest prior art to applicant’s claimed invention is Simone Bregaglio et al. / Agricultural and Forest Meteorology 151 (2011) 1163– 1172. The prior art (Simone Bregaglio) discusses the infection is evaluated in days and aggregated into the module to determine the model response, where 0 is considered best, and 1 is considered worst. The prior art is not directed towards setting the severity level of most severe infection from different disease event with different severities occurred in a given day.
	The claimed invention is advantageous over the prior arts as the claimed invention provides the effective management of crop infections/diseases (for example insects, bacteria, fungi, viruses, parasites etc.) by utilizing the disease severity level of a most-severe event from multiple disease event where different severities would occur in any given day and place.
	Therefore, the claims that depend on the independent claims are also allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.T./Examiner, Art Unit 2863   
                                                                                                                                                                                                     /NATALIE HULS/Primary Examiner, Art Unit 2863